Citation Nr: 1000379	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for a back disability, 
to include whether new and material evidence has been 
presented to reopen a prior final decision.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran has verified active service from February 1990 to 
June 1996 with the United States Air Force, from June to 
September 2001 with the Army National Guard (ARNG), from 
February to June 2003 with the ARNG, from August 2005 to 
February 2006 with the Air National Guard (ANG), and from 
April to July 2006 with the ANG.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO in San Diego, California 
currently holds jurisdiction over the claims.

In an electronic mail statement dated December 2008, the 
Veteran expressed his entitlement to an increased rating for 
residuals of left punctured left eardrum.  This issue, which 
is not currently before the Board on appeal, is referred to 
the RO for appropriate action.

The issues of service connection for right foot and back 
disabilities on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated April 1997 denied 
a claim of service connection for a back disability on the 
basis of no current disability.

2.  Evidence of record since the RO's April 1997 decision is 
new and material as it includes a newly created service 
treatment record (STR) reflecting the Veteran's August 2005 
evaluation for pain in the low back area.



CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the RO's April 1997 rating 
decision is new and material; the claim of service connection 
for a back disability is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally, the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The Board notes that this appeal stems from a February 2005 
RO rating decision which denied 3 separate claims: 1) 
entitlement to an increased rating for residuals of left 
punctured left eardrum; 2) service connection for right foot 
disability; and 3) whether new and material evidence had been 
presented to reopen a claim of service connection for a back 
disability.

In March 2005, the Veteran timely filed an NOD on all three 
issues denied by the RO in the February 2005 rating decision.  
In April 2006, the RO issued an SOC addressing these issues.

In July 2006, the Veteran timely submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals).  The Veteran checked 
Box 9.B., which indicated that he was "ONLY APPEALING" the 
issues of "1.  Right Foot Condition and 2).  Back 
Condition."  In Section 10, the Veteran again stated that he 
was expressing disagreement with the "decision denying me 
disability for my back and foot condition."

In an electronic mail statement dated December 2008, the 
Veteran argued that his appeal to the Board was supposed to 
include an "ear" claim.  

As reflected above, in his VA Form 9 received in July 2006, 
the Veteran specifically limited his appeal to the issues 
listed on the title page.  The Board notes that the Veteran 
did not timely file a substantive appeal on the issue of 
entitlement to an increased rating for residuals of left 
punctured left eardrum.  The issue, therefore, is not 
properly before the Board.  As noted in the Introduction, the 
claim has been referred to the RO for appropriate action.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year from discharge from service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.309(a).

However, the presumptive service connection provisions only 
apply to a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  The term 
"active duty" includes full-time duty in the Armed Forces, 
other than active duty for training (ACDUTRA).  38 U.S.C.A. 
§ 101(21).  The term Armed Forces means the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof.  38 U.S.C.A. 
§ 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and 
(d)(2006).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1).

With respect members of the ARNG or ANG, ACDUTRA means full-
time duty under section 316, 502, 503, 505 of title 32, or 
the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c).  INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to 
periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 
227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Prior to the decision on appeal, the RO denied service 
connection for "back problems" in an April 1997 rating 
decision on the basis of no current disability.  That same 
month, the RO informed the Veteran of the decision and his 
appellate rights.  He did not appeal the decision and thus 
the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in February 2004.  For 
purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 
2001).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of reopening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence of record at the time of the RO's April 1997 rating 
decision included STRs covering the time period from February 
1990 to June 1996, private treatment records from Mullikin 
Medical Center, and VA Compensation and Pension (C&P) 
examination reports dated in November 1996. 

Evidence of record since the RO's April 1997 rating decision 
includes STRs covering the Veteran's subsequent periods of 
active military service.  Included among these STRs is the 
Veteran's August 2005 evaluation for pain in the low back 
area.  

As the claim was previously denied on the basis of no current 
disability, and the record includes a newly created STR 
reflecting complaint of low back area pain, the Board finds 
that new and material evidence has been presented to reopen 
the claim.  

As addressed below, the Board finds that further development 
is necessary prior to addressing the claim on the merits.

ORDER

The claim of service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran has argued that VA does not have his complete 
STRs.  He specifically alleges that his STRs while serving at 
Fort Eustis, Virginia, in 2001 have not been associated with 
the claims folder.  In February 2009, the Board remanded this 
claim in an attempt to assist the Veteran in obtaining 
additional STRs.

The evidence attached to the record since the Board's 
February 2009 remand discloses that the Veteran has served 
with the Air Force, the ARNG, and the ANG, which poses 
difficulties in determining the custodian of his various 
STRs.  The record includes the Veteran's STRs for his service 
with the Air Force and ANG.  The only available record from 
the ARNG consists of a medical profile issued for arthritis 
of the right big toe in July 2001 by Dr.C.  

Based upon the newly received evidence, it is apparent that 
the Veteran was serving with the ARNG while stationed at Fort 
Eustis, Virginia in 2001.

The law requires VA to obtain the Veteran's STRs or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  Whenever VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

The record reflects that the RO has completed a request for 
the Veteran's ARNG STRs via the Personnel Information 
Exchange System (PIES) and by e-mail to the Records 
Management Center (RMC), but those information requests did 
not disclose any further STRs.

In this case, the Veteran has specified the military 
treatment facility (Dr. C, Base Hospital, Fort Eustis, 
Virginia) for a reasonable approximate time period (June to 
September 2001).  As such, VA has an obligation to request 
records directly from this treating military facility as 
there is sufficient information to identify and locate the 
potential custodian of records.  Sheed v. Derwinski, 2 Vet. 
App. 256, 259 (1992).

The Board notes that the Veteran has asserted that some of 
his original STRs were "lost" by the military, but that he 
has copies of all of his STRs in long-term storage that are 
difficult to retrieve.  

In a recent statement to the Board, the Veteran also 
expressed frustration that VA had not obtained records from 
Dr. S., of Flowood, MS., in January 2002.

In this regard, it is important for the Veteran to understand 
the complexity in obtaining the complete STR in light of the 
Veteran's multifaceted service record.  The Veteran must do 
more to assist the RO in obtaining these records. 

While VA has a duty to obtain records in the possession of a 
federal agency, the Board must stress to the Veteran his 
concomitant duty to submit all evidence in his possession to 
substantiate his claims, particularly when he alleges that 
the only available copy of a particular STR is in his 
possession.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (claimant cannot wait passively for VA assistance in 
circumstances where claimant may or should have information 
in obtaining the putative evidence).  

Simply stated, the Veteran should get his STRs out of long 
term storage and provide a copy to the VA, immediately.  

Furthermore, despite information requests from VA, the 
Veteran had not previously identified the name and location 
of Dr. S. or returned an authorization form to VA which would 
allow VA to obtain these records on his behalf.  Again, the 
Veteran has the duty to either submit these records or to 
return the proper authorization form to VA so that VA may 
assist him in obtaining such records.

The Veteran has also alleged having many "TDY's" since 
approximately 2000.  On remand, the RO must attempt to obtain 
the Veteran's service personnel records (SPRs) for his 
service with the ARNG and ANG which includes verification of 
all periods of active duty, ACDUTRA and INACDUTRA service.  
Once the periods of service have been verified, the RO must 
delineate each period of active duty, ACDUTRA and INACDUTRA 
service and determine whether the various presumptive 
provisions apply to these periods of service.  Based upon 
these determinations, the RO should determine whether 
additional examination and/or opinion is warranted based upon 
the applicable legal standard(s).

On remand, the Board once again requests the Veteran to 
submit all records in his possession that may be capable of 
substantiating his claims, to include any STRs or SPRs in his 
possession.  The Veteran should also be requested to identify 
all of his periods of active duty, ACDUTRA and INACDUTRA 
service so that VA may assist him in verifying these periods 
of service.  

Furthermore, the Veteran is once again requested to submit 
for the record records for his private civilian treatment 
with Dr. S. of Flowood, MS in January 2002, or return the 
proper authorization form to the RO so that VA can assist him 
in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct direct searches 
for any available STRs of the Veteran at 
military treatment facilities located at 
Fort Eustis, Virginia (Dr. C., Base 
Hospital) for the time period from June to 
September 2001.  If no information is 
available, a reply to that effect is 
required.  Any reply received should be 
associated with the claims folder.

2.  Contact the appropriate authorities 
with the ARNG to request the STRs and SPRs 
for this Veteran for the time period from 
June to September 2001 (stationed at Fort 
Eustis while assigned to W1D7 Co. D, 1 BN 
222 AVN REGT ST TC) and from February to 
June 2003 (stationed at Fort Huachuca with 
the W1D7 E8 USAICFH CO E (ST) 309th and 
transferred to 640th MI BN, Los Amlamitos, 
CA).  Attempts to obtain these records, 
including those which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

3.  Contact the Veteran and request the 
following: 
    
a) to submit all records in his 
possession that may be capable of 
substantiating his claims, to include 
any STRs or SPRs;

b) to identify all of his periods of 
active duty, ACDUTRA and INACDUTRA 
service; and

c) to submit for the record for records 
of his private civilian treatment with 
Dr. S. of Flowood, MS in January 2002 
and any other private provider of 
treatment for right foot and back 
disabilities, or to return the proper 
authorization form to the RO so that VA 
can assist him in obtaining private 
medical records.

4.  Obtain the Veteran's SPRs for his 
service with the ARNG and ANG which 
includes verification of all periods of 
active duty, ACDUTRA and INACDUTRA service 
since 2000.

5.  The RO must delineate each period of 
the Veteran's active duty, ACDUTRA and 
INACDUTRA service and determine whether 
the various presumptive provisions apply 
to these periods of service.  Once this 
action is completed, the RO should 
determine whether additional examination 
and/or opinion is warranted based upon the 
applicable legal standard(s).

6.  Thereafter, readjudicate the claims.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
provided an opportunity to respond.  

The case should then be returned to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


